t c memo united_states tax_court stephanie renae hardin petitioner v commissioner of internal revenue respondent docket no filed date stephanie renae hardin pro_se michael w bitner for respondent memorandum findings_of_fact and opinion chiechi judge respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax tax for her taxable_year we must decide whether petitioner is entitled to relief under sec_6015 f for her taxable_year we hold that she is not findings_of_fact some of the facts have been stipulated and are so found petitioner resided in iowa at the time she filed the peti- tion in this case during petitioner’s former spouse maxwell k hardin mr hardin received from the state of iowa unemployment_compensation totaling dollar_figure mr hardin’s unemployment compensa- tion that compensation was deposited into a checking account over which mr hardin and petitioner each had signature author- ity petitioner used funds deposited into that checking account in order to pay certain household bills petitioner did not receive a benefit beyond normal support from mr hardin’s unem- ployment compensation petitioner and mr hardin jointly filed form 1040a u s individual_income_tax_return for their taxable_year joint_return in that return petitioner and mr hardin did not include mr hardin’s unemployment_compensation in their gross_income 1all section references are to the internal_revenue_code in effect at all relevant times all rule references are to the tax_court rules_of_practice and procedure during petitioner did not work she began working in date at no time did mr hardin physically or mentally abuse petitioner petitioner and mr hardin did not transfer any assets to each other as part of a fraudulent scheme between them nor did mr hardin transfer to petitioner any disqualified assets as defined in sec_6015 petitioner timely filed a tax_return for her taxable_year on date respondent issued to petitioner and mr hardin a notice_of_deficiency with respect to their taxable_year notice in that notice respondent determined that mr hardin’s unemployment_compensation is includible in the gross_income of petitioner and mr hardin on date petitioner filed the petition in this case on date petitioner and mr hardin divorced and a stipulated decree of dissolution of marriage divorce decree was entered although that decree contains provisions regarding the rights of petitioner and mr hardin to claim certain dependency_exemptions and child tax_credits with respect to their children it does not provide that mr hardin has a legal_obligation to pay 2the record does not disclose the type of work that petitioner did during any outstanding tax_liability that he and petitioner incurred while married on date after petitioner had filed the petition in this case she submitted to respondent’s appeals_office appeals_office form_8857 request for innocent spouse relief and separation of liability and equitable relief with respect to her taxable_year petitioner’s form petitioner attached a statement to that form that stated i feel i should not be responsible to pay this the year of i did not work my ex husband is the one who took care of our taxes yes i knew he had received unemployment at times during that year it is my fault i did not read over the tax_return before signing it but even if i had i still did not know before this situation occured sic that you have to claim unemployment on tax returns he my ex never told me he had to each year he either did them online or took them to someone to do for us and i just signed it when it was done petitioner was in good physical and mental health when she and mr hardin filed their joint_return and when she submit- ted petitioner’s form_8857 to the appeals_office a settlement officer with the appeals_office settlement officer who was assigned petitioner’s form_8857 reviewed peti- tioner’s request for relief under sec_6015 c and f and determined that she was not entitled to that relief the settlement officer prepared a memorandum setting forth her reasons for that determination that memorandum stated in pertinent part general background the information_return matching program found that the joint tax_return filed by the petitioner and her ex-husband failed to report dollar_figure of unemploy- ment compensation on date the taxpayer was issued a cp2000 notice informing both her and her ex-husband of the addition_to_tax due to the unreported unemployment income the case file does not contain any information showing if the taxpayer responded to the cp2000 notice a statutory_notice_of_deficiency was issued on date the understatement_of_tax shown on the notice was dollar_figure there were no penalties or addi- tions to tax shown on the notice only petitioner filed a tax_court petition protesting the amounts shown on the statutory notice mr hardin did not petition the tax_court the amount in question has been assessed on an mft account for mr hardin the tax_court petition filed by petitioner states the following i feel i should not have to pay this mainly because i did not work the year in question also my ex-husband is the one who had the taxes filed that year i just signed the papers when they were ready i did not work most of the year in none in and only a few months toward the end of my soon to be ex-husband was the main provider of the household and took care of filing all of the taxes it should be noted that petitioner does not disagree with the adjustments related to the unreported unemployment income she just feels she should not be held responsible for the additional tax she believes the income was her ex-husband’s and that he should be solely responsible for paying the additional tax owed petitioner provided a form_8857 to the appeals_office she attached a written_statement to the form stating why she should qualify for innocent spouse relief after a telephone conference with petitioner it was determined that she did not qualify for innocent spouse relief she does not agree with the position the government is taking in denying her innocent spouse request this case is being sent over for trial preparation because the appeals officer and petitioner could not reach an agreement regarding the innocent spouse issue is the taxpayer entitled to relief from liability under sec_6015 summary and recommendation no the taxpayer is not entitled to receive innocent spouse relief the taxpayer does not qualify for relief under sec_6015 and c the factors in favor of granting relief under code sec_6015 are outweighed by the factors against granting relief therefore it is recommended that the taxpayer’s request for innocent spouse relief be de- nied discussion and analysis f relief is provided for under code sec_6015 if taking into account all the facts and circumstances it is inequitable to hold the individual liable for any unpaid tax or any deficiency or any portion of either and relief is not available under sub sec_6015 or c threshold factors under sec_6015 a joint_return was filed sec_6015 and c are not avail- able there was a timely application_for relief there is no evidence of fraudulent transfers of assets there is no evidence of disqualified assets transferred there is no evidence a fraudulent joint re- turn presented the tax is attributable to the non-requesting spouse exceptions attribution is solely due to community_property rules ownership of income is in name only the non-requesting spouse misappropri- ated funds to pay the tax the requester suffered from abuse and didn’t challenge the taxes for fear of retaliation based upon the facts known to the appeals officer the threshold factors have been met by the taxpayer tier i and tier ii factors of sec_6015 following are the circumstances under which equitable relief under sec_6015 will ordinarily be granted tier i - applies to underpayment cases does not apply to this situation this case is a result of a defi- ciency on unreported items on the tax_return in cases where a liability reported on a joint_return is unpaid equitable relief under f will ordinarily be granted in cases were all of the following elements are satisfied a at the time relief is requested the request- ing spouse is no longer married to is le- gally separated from the nonrequesting spouse or has not been a member of the same household as the requesting spouse at any time during the 12-month_period ending on the date relief was requested b at the time the return was signed the re- questing spouse had no knowledge or reason to know that the tax would not be paid the requesting spouse must establish that it was reasonable for the requesting spouse to be- lieve that the nonrequesting spouse would pay the reported liability if a requesting spouse would otherwise qualify for relief under this section except for the fact that the requesting spouse had no knowledge or reason to know of only a portion of the un- paid liability then the requesting spouse may be granted relief only to the extent that the liability is attributable to such por- tion and c the requesting spouse will suffer economic hardship if relief is not granted for pur- poses of this section the determination of whether a requesting spouse will suffer eco- nomic hardship will be made by the commis- sioner or the commissioner’s delegate and will be based on rules similar to those pro- vided in sec_301_6343-1 of the regulations on procedure and administration the same as those provided in the economic hardship provisions for offers and compro- mise tier ii the secretary may grant equitable relief under sec_6015 or sec_66 if taking into account all of the facts and circumstances it is inequitable to hold the requesting spouse liable for all or part of the unpaid liability or deficiency the following is a partial list of the positive and negative factors that will be taken into account in determining whether to grant full or partial equitable relief under sec_6015 or sec_66 no single factor will be determinative of whether equitable relief will or will not be granted in any particular case rather all factors will be considered and weighed appropriately the list is not intended to be exhaustive a marital status the requesting spouse is separated whether legally_separated or liv- ing apart or divorced from the nonrequesting spouse meets the taxpayer meets this item the taxpayer is recently divorced from her ex- husband she is currently living with her boy friend this factor weighs in favor of the requesting spouse b economic hardship the requesting spouse would suffer economic hardship within the meaning of sec_4 c of this revenue_procedure if relief from liability is not granted don’t know the taxpayer was provided with a form_8857 along with the related extensive questionnaire worksheet that gathers the data needed to make this determination she pro- vided appeals with the form_8857 but not the worksheet and questionnaire it may be ap- propriate to note that she recently had a baby at the end of october during the appeals_conference she stated she was only going to take a short_period of time off after the birth of child however be- cause she does not want to pay the deficiency she is considering not working for at least months or longer this is a possible indicator that she would would not suffer an economic hardship if she were re- quired to pay the amount owed c no knowledge or reason to know in the case of a liability that was properly reported but not paid the requesting spouse did not know and had no reason to know that the liability would not be paid in the case of a liabil- ity that arose from a deficiency the re- questing spouse did not know or had no reason to know of the item that gave rise to the liability does not meet the requesting spouse has acknowledged she knew her ex-husband received the unreported unemployment benefits she paid household bills with the unreported income this factor does not favor the requesting spouse d nonrequesting spouse’s legal_obligation the nonrequesting spouse has a legal_obligation pursuant to a divorce decree or agreement to pay the outstanding liability this will not be a factor weighing in favor of relief if the requesting spouse knew or had reason to know at the time the divorce decree or agreement was entered into that the nonrequesting spouse would not pay the lia- bility does not meet the divorce decree does not address any legal_obligation of either spouse to pay the understatement of income_tax this factor does not favor the requesting spouse e significant benefit the requesting spouse has significantly benefited beyond normal support from the unpaid liability or items giving rise to the deficiency see sec_1 b meets the requesting spouse did not benefit from the unreported income the unemployment benefits received were used to pay the normal household bills this factor favors the requesting spouse f compliance with federal_income_tax laws the requesting spouse has made a good_faith ef- fort to comply with federal_income_tax laws in the tax years following the tax_year or years to which the request for relief re- lates meets the requesting spouse meets this factor in considering relief the requesting spouse filed a joint_return with her ex-hus- band for the and tax years she filed as head_of_household for the tax_year this factor favors the requesting spouse g abuse the requesting spouse was abused by the nonrequesting spouse but such abuse did not amount to duress does not meet the requesting spouse was not abused by her ex-husband this factor does not favor granting innocent spouse relief h mental or physical health whether the re- questing spouse was in poor mental or physi- cal health on the date the requesting spouse signed the return or at the time the relief was requested does not meet the requesting spouse was in good mental and physical health - both at the time the return was signed and at the time the innocent spouse relief was requested this factor does not favor granting innocent spouse relief taking into account all of the facts and circumstances of this case i do not think it is inequitable under sec_6015 to hold the taxpayer liable for any unpaid tax or any deficiency reproduced literally opinion the only dispute between the parties is whether petitioner is entitled to relief under sec_6015 petitioner bears the burden of proving that she is entitled to relief under that section see rule a 118_tc_106 affd 353_f3d_1181 10th cir sec_6015 provides sec_6015 relief from joint_and_several_liability on joint_return f equitable relief --under procedures prescribed by the secretary if-- taking into account all the facts and circumstances it is inequitable to hold the indi- vidual liable for any unpaid tax or any deficiency or any portion of either and relief is not available to such individ- ual under subsection b or c the secretary may relieve such individual of such liability as directed by sec_6015 the commissioner of internal revenue commissioner has prescribed procedures in revproc_2003_61 2003_2_cb_296 revenue_procedure that are to be used in determining whether it would be inequitable to find 3petitioner agrees that the deficiency that respondent determined in the notice is correct petitioner also agrees that she is not entitled to relief under sec_6015 or c 4in a so-called stand-alone nondeficiency case the standard of review under sec_6015 is de novo porter v commissioner t c the requesting spouse liable for part or all of the deficiency in question that revenue_procedure lists seven threshold condi- tions threshold conditions which must be satisfied before the commissioner will consider a request for relief under sec_6015 revproc_2003_61 sec_4 c b pincite respondent concedes that those conditions are satisfied in the instant case where as here the requesting spouse satisfies the thresh- old conditions revproc_2003_61 sets forth the follow- ing factors that are to be considered in determining whether that spouse is entitled to relief under sec_6015 whether the requesting spouse is separated or divorced from the nonrequesting spouse marital status factor whether the requesting spouse would suffer economic hardship if not granted relief economic hardship factor whether the requesting 5other factors that may be considered under revenue proce- dure are whether the nonrequesting spouse abused the requesting spouse abuse factor and whether the requesting spouse was in poor mental or physical health mental or physical health factor when he or she signed the tax_return return or when he or she requested relief revproc_2003_61 sec_4 b 2003_2_cb_296 in the event that the nonrequesting spouse abused the requesting spouse or the requesting spouse was in poor mental or physical health when he or she signed the return or when he or she requested relief the abuse factor or the mental or physical health factor as the case may be will be taken into account id however where as here the nonrequesting spouse did not abuse the requesting spouse and the requesting spouse was not in poor mental or physical health when she signed the return or when she requested relief those factors are not taken into account id spouse knew or had reason to know of the item giving rise to the deficiency knowledge factor whether the nonrequesting spouse has a legal_obligation to pay the outstanding tax liabil- ity pursuant to a divorce decree or agreement legal_obligation factor whether the requesting spouse received a significant benefit from the item giving rise to the deficiency significant benefit factor and whether the requesting spouse has made a good_faith effort to comply with the tax laws for the taxable years following the taxable_year to which the request for such relief relates compliance factor revproc_2003_61 sec_4 a c b pincite in making our determination under sec_6015 we shall consider those factors and any other_relevant_factors no single factor is to be determinative in any particular case and all factors are to be considered and weighed appropriately with respect to the marital status factor on date petitioner and mr hardin divorced with respect to the economic hardship factor petitioner 6in determining whether a requesting spouse will suffer economic hardship sec_4 c of revproc_2003_61 requires reliance on rules similar to those provided in sec_301_6343-1 proced admin regs that regulation gener- ally provides that an individual suffers an economic hardship if the individual is unable to pay his or her reasonable basic living_expenses sec_301_6343-1 proced admin regs provides in pertinent part continued did not present any evidence and on the record before us we find that she has failed to carry her burden of establishing that she would suffer economic hardship if relief under sec_6015 were not granted with respect to the knowledge factor although petitioner acknowledges that she knew that mr hardin received unemployment continued ii information from taxpayer --in determining a reasonable amount for basic living_expenses the direc- tor will consider any information provided by the taxpayer including-- a the taxpayer’s age employment status and history ability to earn number of dependents and status as a dependent of someone else b the amount reasonably necessary for food clothing housing including utilities home-owner insurance home-owner dues and the like medical_expenses including health insurance transportation current tax_payments including federal state and local alimony child_support or other court-ordered payments and expenses necessary to the taxpayer’s production_of_income such as dues for a trade_union or professional organization or child care payments which allow the taxpayer to be gainfully_employed c the cost of living in the geographic area in which the taxpayer resides d the amount of property_exempt_from_levy which is available to pay the taxpayer’s expenses e any extraordinary circumstances such as special education expenses a medical catastrophe or natural disaster and f any other factor that the taxpayer claims bears on economic hardship and brings to the attention of the director compensation during she claims that she is entitled to relief under sec_6015 because she did not know that she and mr hardin were required to include that compensation in their income for that year we reject that claim in assessing the knowledge factor what is important is that petitioner knew that mr hardin received unemployment_compensation during and not that she did not know that she and mr hardin were required to include that compensation in their income for that year with respect to the legal_obligation factor the divorce decree does not provide that mr hardin has a legal_obligation to pay any outstanding tax_liability that he and petitioner incurred while married with respect to the significant benefit factor petitioner did not receive a benefit beyond normal support from mr hardin’s unemployment_compensation normal support is not a significant benefit 93_tc_355 with respect to the compliance factor petitioner filed a return for her taxable_year based upon our examination of the entire record before us we find that petitioner has failed to carry her burden of estab- lishing that it would be inequitable to hold her liable for the deficiency that respondent determined for her taxable_year on that record we further find that petitioner has failed to carry her burden of establishing that she is entitled to relief under sec_6015 we have considered all of the contentions and arguments of the parties that are not discussed herein and we find them to be without merit irrelevant and or moot to reflect the foregoing decision will be entered for respondent
